Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 1 of 14
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 2 of 14




                          2
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 3 of 14




                           3
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 4 of 14




                           4
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 5 of 14




                            5
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 6 of 14




                           6
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 7 of 14




                           7
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 8 of 14




                           8
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 9 of 14




                          9
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 10 of 14




                            10
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 11 of 14




                            11
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 12 of 14




                             12
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 13 of 14




                            13
Case 1:21-cv-05302-LJL Document 1 Filed 06/15/21 Page 14 of 14




                             14
